El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
La Central Boca Chica Incorporada fué acusada y conde-nada por infracción de los artículos 84, 86 y 92 de la Ley de Rentas Internas de 1925 porque durante los trimestres comprendidos entre el l9 de octubre a diciembre 31 de 1925 y enero l9 a marzo 30 de 1926 se dedicaba a la venta de mie-les, obtenidas como desecho en el proceso de la elaboración de azúcar, sin estar provista de la licencia prescrita por dicha ley.
De la sentencia aparece .que el día del juicio la corpora-ción acusada aceptó los hechos alegados en la acusación *235como no constitutivos de delito y que ambas partes some-tieron el caso a la corte habiendo hecho una estipulación en la que el fiscal admitió que la central se dedicaba a la ela-boración de azúcar, teniendo como derivado mieles que vende al por mayor en su fábrica, las que son un derivado o dese-cho del azúcar, sin tener licencia para ello.
Aunque la corporación apelante alega como uno de los motivos de su recurso que la acusación no contiene hechos determinantes de delito por no. alegar que la acusada sea traficante en mieles ni que las venda al detall, sin embargo, en vista de la estipulación de las partes en el juicio, prefe-rimos resolver la cuestión por sus méritos teniendo en cuenta la acusación y la estipulación de las partes, de las que resulta que en los trimestres indicados la corporación vendió al por mayor en su fábrica las mieles, desecho de sus azúcares, sin tener licencia, quedando así reducida la cues-tión a resolver si tal hecho es constitutivo de delito.
La Ley No. 85 de 1925 de Rentas Internas, páginas 585 y siguientes, dispone en su sección 84 que cada tres meses toda persona dedicada a cualquiera de las ocupaciones o ne-gocios relacionados en dicha sección pagará por cada fá-brica, sitio, establecimiento comercial o industrial, la contri-bución por concepto de licencias respectivamente prescritas, a saber: .... “36. Traficantes en mieles obtenidas como desecho en el proceso de elaboración de azúcar, primera clase, treinta (30) dólares; segunda clase, veinte (20) dóla-res; tercera clase, diez (10) dólares.” En la sección 86 se dice que ninguna persona se dedicará a negocio alguno o in-dustria de las citadas en la ley mientras no haya pagado la licencia en la forma que en la misma se dispone: y la sec-ción 92, que es la otra sección citada en la acusación, cas-tiga como delito menos grave el emprender o continuar cual-quiera industria u ocupación sujeta a licencia por dicha ley sin proveerse de la correspondiente licencia o habiendo sido revocada. T la sección 12 de la misma ley en su párrafo *2363° dispone qne los fabricantes qne dispongan de su producto al por mayor en su fábrica, no serán considerados como tra-ficantes.
Imponiéndose la obligación de obtener y pagar licencia para la venta de mieles obtenidas como desecho en el pro-ceso de elaboración de azúcar a los traficantes en dichas mieles; no siendo considerados como traficantes los que dis-pongan de su producto al por mayor en su fábrica; y apa-reciendo que la central apelante vendía al por mayor en sn fábrica las mieles derivadas como desecho de los azúcares que elaboraba, tenemos que llegar a la conclusión de que la apelante no era traficante en mieles y no tenía el deber de obtener y pagar licencia para vender dichas mieles en la forma expresada y por tanto que no cometió la infracción por la que fue acusada y condenada, por lo que debemos revocar la sentencia apelada y dictar otra en su lugar ab-solviéndola de la acusación que se le hizo.
El Juez Asociado Señor Hutchison no intervino.